RodmaN, J.
It is very clear that the claim'of lien filed im the office of the Clerk of the Superior Court does not come> up to the requirements of the Act. Bat. Rev. ch. 65, § 4.. ■It does not specify in detail the materials furnished or la-• bor performed, or give the dates at which the materials were; furnished or the labor was performed. The date given in.' the claim was evidently intended only as the date when it; *79was put in writing for the purpose of being filed. Such, liens are tbe creatures of the statute and its requirements-must be substantially observed.
Per Curiam. Judgment affirmed.